DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, 6-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-15 of copending Application No. 16/768,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a coating composition comprising inorganic pigment, a surfactant, latex particles, a polyvinyl alcohol and a cationic fixing agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103(a) as obvious over Zhou et al. (WO 2016/130158, family patent US 2018/0015764, is being used here) in view of Becker et al. (US 2007/0272382).
Zhou et al. disclose a pre-treatment composition (reads on coating) contains 10 to 95 wt% of inorganic pigment particles, slurry of styrene/butadiene emulsion copolymers, polymeric binder such as polyvinyl alcohol, ink absorber such as calcium chloride (reads on cationic fixing agent) in an amount of 0.05 to 5 dry parts, and surfactant ([0020], [0039], [0040], [0044], [0048], [0074]).
However, Zhou et al. is silent on the specific surfactant.
Becker et al. disclose a preparation containing a surfactant such as fatty alcohols modified with ethylene oxide/propylene oxide and modified fatty alcohol polyglycol ether, to render the paper having good printability ([0001], [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this Becker’s surfactant in Zhou’s  composition to provide a paper with good printability.
The limitations of claims 2, 11 and 14 can be found in Zhou et al. at [0020], [0036], [0039],  [0046], [0048], where it discloses the 10 to 95 wt% of inorganic pigment particles, 2 to 25 dry parts of  polyvinyl alcohol, and 5 to 20 parts of styrene/butadiene emulsion copolymer. 
The limitations of claims 3 and 12 can be found in Zhou et al. at Examples, where it discloses the compositions without clay.
The limitations of claim 4 can be found in Zhou et al. at [0044], where it discloses the metal salt.
The limitations of claim 6 can be found in Zhou et al. at [0039], where it discloses the stretching the styrene/butadiene emulsion copolymer.
The limitations of claim 7 can be found in Zhou et al. at Example 2, where it discloses the base substrate and pre-treatment composition.
The limitations of claim 8 can be found in Zhou et al. at [0061], where it discloses the corrugated fiberboard.
The limitations of claim 9 can be found in Zhou et al. at [0064], where it discloses the 0.1 to 10 gsm.
The limitations of claim 10 can be found in Zhou et al. at [0045], where it discloses the single layer.
The limitations of claim 13 can be found in Zhou et al. at Examples, where it discloses the method.

7.	Claims 1, 2, 4-7, 9, 11 and 15 are rejected under 35 U.S.C. 103(a) as obvious over Zhou et al. (US 2012/0123027) in view of Becker et al. (US 2007/0272382).
Zhou et al. disclose a coating composition, comprising: a. pigments (such as inorganic pigment) in an amount of 10 to 95% by total dry weight of the coating composition, b. a surface active substance, c. and a metal containing polymeric complex formed from: i. a metallic salt (reads on “cationic fixing agent”, in the ratio of 1/20 to ¼ by weight of the total weight of the pigment), ii. a polymeric latex, iii. and a polyvinyl alcohol (PVA) (claims 1 and 12, [0013], [0014]).
However, Zhou et al. is silent on the specific surface active substance.
Becker et al. disclose a preparation containing a surfactant such as fatty alcohols modified with ethylene oxide/propylene oxide and modified fatty alcohol polyglycol ether, to render the paper having good printability ([0001], [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this Becker’s surfactant in Zhou’s  composition to provide a paper with good printability.
The limitations of claims 2 and 11 can be found in Zhou et al. at claim 1, [0014],  [0035], where it discloses the 10 to 95 wt% of inorganic pigment particles, and metal containing polymeric complex including a polymeric latex and a polyvinyl alcohol (PVA) and a metallic salt, wherein in the metal containing polymeric complex, the compounding ratio, in weight, between polymeric latex to polyvinyl alcohol ranges from 1.4/1 to 2.5/1 by dry weight, and the metal containing polymeric complex is present in the composition in an amount representing from about 3 wt % to about 12 wt %, by weight of the coating composition.
The limitations of claim 4 can be found in Zhou et al. at claim 1, where it discloses the metal salt.
The limitations of claim 5 can be found in Zhou et al. at [0044], where it discloses the solid content of 40 to 70 percent by weight.
The limitations of claim 6 can be found in Zhou et al. at claim 9, where it discloses the styrene butadiene polymer.
The limitations of claim 7 can be found in Zhou et al. at Example 2, where it discloses the base substrate and pre-treatment composition.
The limitations of claim 9 can be found in Zhou et al. at [0046], where it discloses the 2 to 30 gsm.
The limitations of claim 15 can be found in Zhou et al. at Example 1, where it discloses the method of slowly adding a salt to the mixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762